DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018125065.7, filed on 10/10/2018.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102/103 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 11, and 19 including: “a front window holder, configured to fasten the holding device to the inside of a front window of a motor vehicle in a dust-tight manner, such that, via contact with the front window, and together with the front window and a forward lateral edge of a lens shade, the front window holder delineates an inner volume separating a driver assist sensor unit from the front window” among other added limitations.
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seger et al. (US 20040208497 A1) (hereinafter Seger).
Regarding claim 11, Seger discloses:
A holding device, comprising: [See Seger, Fig. 1 illustrates a holding device (30).]
a front window holder, configured to fasten the holding device to the inside of a front window of a motor vehicle in a dust-tight manner, [See Seger, ¶ 0009, 0011 discloses sealing of the space in front of the lens against dust and moisture and protection from scattered light may in particular be obtained; See Seger, Fig. 1 illustrates a “front window holder” which fastens a holding device 30 to the inside 11 of a front windshield 10.] such that, via contact with the front window, and together with the front window and a forward lateral edge of a lens shade, the front window holder delineates an inner volume separating a driver assist sensor unit from the front window; and [See Seger, ¶ 0017 discloses mount 40 holds two camera modules 50, essentially parallel to one another, at a specified distance apart, a space 47 in front of the lens being formed between each camera module 50 and windshield 10, in order not to influence the optical path in front of the camera modules. Cementing regions 45 advantageously extend annularly about spaces 47 (inner volume), in front of the lenses so that mount 40 covers the camera modules at the bottom and at the sides and thus keeps scattered light away from camera modules 50.]
the lens shade, wherein the lens shade includes: [See Seger, ¶ 0017 discloses mount 40 covers the camera modules at the bottom and at the sides and thus keeps scattered light away from camera modules 50.]
a holding element that holds the driver assist sensor unit, and [See Seger, ¶ 0017 discloses recesses (holding element) in mount 40 which may be designed, according to FIG. 1, with a uniform cross section in the longitudinal direction or, according to FIG. 3, with a tapering cross section for fixing camera modules 50 in the longitudinal direction.]
the forward lateral edge, wherein the forward lateral edge protrudes beyond the front window holder and includes a sealing lip that seals the inner volume at the forward lateral edge in a dust-tight manner. [See Seger, annotated Fig. 1 below illustrates a “forward lateral edge” protruding beyond the “front window holder”, and includes a cementing region 45, which seals the space 47 in front of the lens against dust and moisture.]

    PNG
    media_image1.png
    278
    476
    media_image1.png
    Greyscale


Regarding claim 12, Wang discloses all the limitations of claim 11.
Seger discloses:
wherein the driver assist sensor unit is a camera unit. [See Seger, ¶ 0017-0018 discloses camera module elements (50).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seger et al. (US 20040208497 A1) (hereinafter Seger) in view of Wang et al. (US 20180152609 A1) (hereinafter Wang).
Regarding claim 13, Wang discloses all the limitations of claim 11.
Seger does not appear to explicitly disclose:
wherein the lens shade is held on the front window holder by at least one plug connection and/or at least one screw connection and/or at least one clip connection.
However, Wang discloses:
wherein the lens shade is held on the front window holder by at least one plug connection and/or at least one screw connection and/or at least one clip connection. [See Wang, ¶ 0071 discloses the frame or bracket 60 can be attached to the housing 12 by, for example, a mechanical clip-and-notch structure, referenced at 72, whereby the housing 12 of the accessory or camera module 10 may modularly locate and/or attach at the frame or bracket 60 with the frame or bracket attached at the windshield via fixing elements or attachment elements 76. (emphasis added)]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Seger to add the teachings of Wang in order to provide detachability and modularity to the frame and bracket holding a windshield mounted camera.

Regarding claim 15, Wang discloses all the limitations of claim 11.
Wang discloses:
wherein the sealing lip is a two-component sealing lip. [See Wang, ¶ 0121 discloses that the seal may comprise an open cell foam material and one or more other sealing elements or pads (which may comprise any suitable material, such as a closed cell foam material or the like) may be disposed between the bracket and the windshield.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 17, Wang discloses all the limitations of claim 16.
Wang discloses:
wherein the driver assist sensor unit is held by a clip connection and/or a spring device of the holding element. [See Wang, ¶ 0117 and Fig. 24 discloses the bracket 360 including one or more front tabs or elements 360c and rear tabs or elements 360d for retaining the camera housing or module at the bracket.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 18, Wang discloses all the limitations of claim 11.
Wang discloses:
wherein the lens shade is integrally formed with the sealing lip. [See Wang, ¶ 0118 discloses that the bracket or frame includes a light shield (which is integrally formed or molded with the rest of the bracket), which comprises a tapered generally wedge-shaped pocket or recess having a lower or base portion and tapering sidewalls, with a gasket or seal disposed around a perimeter of the light shield.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 19, Seger discloses:
A system comprising:
a front window of a vehicle, [See Seger, Fig. 1 illustrates a windshield (10).]
a holding device, comprising: [See Seger, Fig. 1 illustrates a holding device (30).]
	a front window holder, configured to fasten the holding device to the inside of a front window of a motor vehicle in a dust-tight manner, [See Seger, ¶ 0009, 0011 discloses sealing of the space in front of the lens against dust and moisture and protection from scattered light may in particular be obtained; See Seger, Fig. 1 illustrates a “front window holder” which fastens a holding device 30 to the inside 11 of a front windshield 10.] such that, via contact with the front window, and together with the front window and a forward lateral edge of a lens shade, the front window holder delineates an inner volume separating a driver assist sensor unit from the front window, and[See Seger, ¶ 0017 discloses mount 40 holds two camera modules 50, essentially parallel to one another, at a specified distance apart, a space 47 in front of the lens being formed between each camera module 50 and windshield 10, in order not to influence the optical path in front of the camera modules. Cementing regions 45 advantageously extend annularly about spaces 47 (inner volume), in front of the lenses so that mount 40 covers the camera modules at the bottom and at the sides and thus keeps scattered light away from camera modules 50.]
the lens shade, wherein the lens shade includes: [See Seger, ¶ 0017 discloses mount 40 covers the camera modules at the bottom and at the sides and thus keeps scattered light away from camera modules 50.]
a holding element that holds the driver assist sensor unit, and[See Seger, ¶ 0017 discloses recesses (holding element) in mount 40 which may be designed, according to FIG. 1, with a uniform cross section in the longitudinal direction or, according to FIG. 3, with a tapering cross section for fixing camera modules 50 in the longitudinal direction.]
the forward lateral edge, wherein the forward lateral edge protrudes beyond the front window holder and includes a sealing lip that seals the inner volume at the forward lateral edge in a dust-tight manner, [See Seger, annotated Fig. 1 below illustrates a “forward lateral edge” protruding beyond the “front window holder”, and includes a cementing region 45, which seals the space 47 in front of the lens against dust and moisture.]
Wang discloses:
the front window including a vision protection coating; and [See Wang, ¶ 0120 discloses the windshield may have an opaque or light absorbing or non-light-transmitting layer 380.]
wherein the vision protection coating is provided on the front window exclusive of the region of the front window over which the forward lateral edge protrudes. [See Wang, ¶ 0120 discloses the windshield may have an opaque or light absorbing or non-light-transmitting layer 380 (such as an opaque ceramic frit layer or the like) disposed at the area of the windshield at which the bracket is mounted, with an aperture 380a established through the opaque layer generally at the area in front of and generally aligned with the imager assembly when the bracket and camera housing are attached at the windshield; See Wang, Fig. 29 illustrates the area of the windshield occupied by sealing gasket (80) being free of coating (380a).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Regarding claim 20, Seger in view of Wang discloses all the limitations of claim 19.
Wang discloses:
wherein a mirror cap of a rearview mirror configured as a casing of a rearview mirror holder, is further configured as a cover of the holding device. [See Wang, ¶ 0108, 0146 discloses that the forward facing camera may be disposed at a module that is part of the interior rearview mirror assembly.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seger in view of Wang in view of Oh et al. (US 20160227079 A1) (hereinafter Oh).
Regarding claim 14, Wang discloses all the limitations of claim 11.
Wang does not appear to explicitly disclose:
wherein the driver assist sensor unit includes three camera units whose optical axes are located at least partially in the inner volume.
However, Oh discloses:
wherein the driver assist sensor unit includes three camera units whose optical axes are located at least partially in the inner volume.[See Oh, Figs. 3, 4A, 4B illustrate a windshield camera module having first, second, and third lens modules and corresponding camera modules.] 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Seger in view of Wang to add the teachings of Oh in order to provide a forward stereo image which enables detection of distance from a certain object based on the disparity (Oh, ¶ 0055).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090295181 A1			Lawlor et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486